Citation Nr: 1431984	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  13-20 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for multiple system atrophy to include as an undiagnosed illness based on Persian Gulf War service and/or due to exposure to Benzene at Camp Lejeune.

2.  Entitlement to special monthly compensation (SMC) based on aid and attendance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to November 1975, from December 1976 to February 1984 and from January 1990 to May 1996.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions dated in July 2012 and February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded these matters in November 2013 to provide the Veteran with a Board hearing.  Unfortunately, the Veteran was unable to attend the hearing due to his deterioration of health.  The Veteran's wife, who has power of attorney to represent the Veteran with respect to his claims on appeal, testified on his behalf during a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his multiple system atrophy is related to exposure to Benzene while stationed at Camp Lejeune.  The Veteran submitted a medical article indicating that there is no evidence of a genetic predisposition in MSA and therefore, the possibility of environmental causes seems more likely.  The article also noted that "although a variant of toxins have been implicated in pathogenesis of MSA in our cases organic solvents appear to be particularly common."  The Veteran was stationed at Camp Lejeune from June 1978 to January 1979.  It is likely that the Veteran was exposed to industrial chemicals in the drinking water to include Benzene while he was stationed at Camp Lejeune, North Carolina from 1978 to 1979.  See 78 Fed. Reg. 55671 (September 11, 2013).  In light of the foregoing, the Board concludes that the Veteran should be provided with a VA medical opinion from a neurologist with respect to whether his current diagnosis of multiple system atrophy is etiologically related to chemical exposure during active military service.  

The Veteran's wife testified at the February 2013 Board hearing that the Veteran received treatment for his multiple system atrophy at the Charleston, South Carolina VA Medical Center (VAMC) and the Houston, Texas VAMC from 2009 to the present.  Most of these records are not associated with the claims file.  The RO/AMC should attempt to locate these records and associate them with the claims file.

The evidence in the claims file indicates that the Veteran is in receipt of Social Security disability.  The SSA disability determination and associated medical records are not in the claims file.  Where VA has actual notice of the existence of records held by SSA, which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  Thus, a remand is to obtain any SSA disability determination and medical records associated with the determination. 

The Board further notes that the outcome of the issue of entitlement to SMC based on need for regular aid and attendance of another person or by reason of being housebound is dependent upon whether the service connection claim on appeal is established.  Thus, this issue must be deferred pending the disposition of the service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Social Security Administration (SSA) and request copies of any disability determinations and medical records used by that agency in making such determinations on behalf of the Veteran for SSA benefits purposes.  Any records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

2. Obtain and associate with the claims file any outstanding VA treatment records with respect to the Veteran's multiple system atrophy from the Charleston, South Carolina VAMC and the Houston, Texas VAMC from 2009 to the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. After completing the foregoing and associating any outstanding records with the claims file, obtain a VA medical opinion from a neurologist with respect to the Veteran's service connection claim for multiple system atrophy.  The neurologist is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's current diagnosis of multiple system atrophy is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service, to include exposure to industrial chemicals while stationed at Camp Lejeune, North Carolina from 1978 to 1979.  

The neurologist should provide a complete explanation for all conclusions reached.  Citations to any medical literature and/or studies used in offering this opinion should be provided.  As part of his or her rationale, the neurologist should discuss the internet articles submitted by the Veteran. 

If the neurologist determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  The RO/AMC should ensure that any additional evidentiary development suggested by the neurologist should be undertaken so that a definitive opinion can be obtained.

4. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



